DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 6,826,895) in view of Duran et al. (US 3,500,620).
Regarding claim 1, Iida et al. discloses a lawnmower comprising: 
a deck (12, 12a) defining a cutting chamber and including a top surface; 
a blade (23) mounted in the cutting chamber to rotate about a blade axis (parallel to blade shaft 22a); 
an electric motor (22) mounted on the top surface of the deck, connected to the blade, and configured to rotate the blade in the cutting chamber; a battery pack (unit 26 which includes batteries 43, 44, 45) in electrical communication with the motor; 

a front end and a rear end, 
at least one housing air inlet (louver openings 47a in louver 47) located at the front end of the housing and adjacent to the top surface of the deck, 
a first chamber (space or compartment above bracket 25 with battery unit 26) containing the battery pack (26), the first chamber includes at least one chamber air inlet (see attached FIG.5 below; louver openings 47a) and at least one chamber air outlet (as shown in annotated FIGS.4-6 below), the at least one chamber air outlet is located between and spaced away from the front end of the housing and the blade axis, the at least one chamber air outlet is located at an elevation in a direction parallel to the blade axis that is higher than an elevation of the at least one chamber air inlet (see annotated FIGS.4-6 below),
a second chamber (below bracket 25) containing the electric motor (22), and
 at least one housing air outlet (see FIG.5 below).



    PNG
    media_image1.png
    481
    1307
    media_image1.png
    Greyscale

MODIFIED FIG.4


    PNG
    media_image2.png
    613
    1034
    media_image2.png
    Greyscale

MODIFIED FIG.5


    PNG
    media_image3.png
    363
    860
    media_image3.png
    Greyscale

MODIFIED FIG.6

As shown in FIGS.10A-10B of Iida below, air enters the housing air inlet at the front end of the housing, air flowing through the housing air inlet enters the first chamber, air flowing in the first chamber flows through the battery pack, air exiting the first chamber enters the second chamber and flows through the second chamber, air flowing in the second chamber flows through the motor in a downward direction of the lawnmower that extends along the blade axis, and air exiting the motor exits the housing through the at least one air outlet (see FIGs.10A & 10B below).
It is noted that, in addition to the chamber outlets / air vents 25c, 25d, 25e, an unnumbered opening is clearly shown in the figures, as indicated in FIGS.4-6 above.  This opening is considered a chamber air outlet located above the chamber air inlet and between and spaced away from the front end of the housing and the blade axis.  Since there is no indication that a vacuum exists above the unnumbered opening and that air flows freely as shown in FIGS.10A and 10B below, nor is there an indication that a structure exists within the space above the unnumbered opening that could impede air flowing through this unnumbered opening, the images suggests that air must also flow through this unnumbered opening, therefore acting as a chamber air outlet.


    PNG
    media_image4.png
    578
    909
    media_image4.png
    Greyscale

ANNOTATED FIG.10A


    PNG
    media_image5.png
    565
    893
    media_image5.png
    Greyscale

ANNOTATED FIG. 10B

Iida et al. does not the show a fan mounted in the housing to produce the cooling airflow through the housing.
Duran et al. teaches that it is old and well known in the electric lawnmower art to use a fan (40) in a similar electric lawnmower in order to draw cooling air through the housing (col.7, lines 69-72) to cool the lawnmower components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawnmower of Iida et al. to include a fan as taught by Duran et al., as an alternate and sufficient way of drawing cooling air through the housing in order cool the lawnmower components.

Regarding claim 4, the combination of Iida et al. and Duran et al. further discloses the lawnmower according to claim 1, except wherein the at least one housing air outlet is a plurality of air outlets spaced about the perimeter of the second chamber.
Duran et al. further teaching providing a plurality of air outlets (similar to openings 146 at the bottom of motor housing 37 and cover 39 in FIG.5 of Duran et al. and slots 173 above the deck housing 23 in FIG.1 of Duran et al.) spaced about the perimeter of the motor chamber, and at least one of the air outlets (146, 173) is located at the rear end of the housing (see FIGS.1-2 and 4-6), in order for the heated air to exit the motor housing (col.8, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing air outlet of the combination to include a plurality of housing air outlets in the perimeter of the housing, as taught by Duran et al., in order to ensure the heated air exits the motor housing.

Regarding claim 5, the combination further discloses the lawnmower according to claim 1, wherein the battery pack (26 of Iida et al.) includes a plurality of battery cells (43-46 of Iida et al.), and the battery cells are mounted in the first chamber such that the battery cells are spaced apart from each other in a predetermined pattern (see FIGS.4-6 of Iida et al.).  

Regarding claim 6, the combination further discloses the lawnmower according to claim 1, wherein the first chamber includes a second chamber air inlet (see attached FIG.5 above under claim 1) that is spaced away from the top surface of the deck such that the second chamber air inlet is elevated relative to the at least one housing air inlet in a direction parallel to the blade axis.  

Regarding claim 7, the combination further discloses the lawnmower according to claim 6, wherein the at least one chamber air outlet is in fluid communication with each of the first chamber and the second chamber (as shown in FIGS.10A & 10B above).  

Regarding claim 8, the combination further discloses the lawnmower according to claim 1, further comprising a handle (16 of Iida et al.) mounted to a rear end of the deck and extending away from the rear end of the deck, wherein31PATENT APPLICATIONAttorney Docket No. 3009-0358 the battery pack (26) is located in the housing at a position that is spaced away from the blade axis (see battery 43 in FIG.10A) toward a front end of the deck such that the blade axis (of blade shaft 2aa) is located between battery pack (43) and the handle (16).  

Regarding claim 9, the combination further discloses the lawnmower according to claim 1, further comprising a motor driver (24 of Iida et al.) in electrical communication with each of the electric motor and the battery pack, the motor driver configured to convert power from the battery pack into output power supplied to the motor, wherein the second chamber includes, a driver chamber portion in fluid communication with the first chamber (via air vents 25d and 25e of Iida et al.), containing the motor driver, and supporting the motor driver, a motor chamber portion in fluid communication with the driver chamber portion, and containing the motor (22), and a fan chamber portion (see FIG.7 of Duran et al., part of motor housing 37) in fluid communication with each of the motor chamber portion and the air outlet, the fan chamber containing the fan (137 in FIG.7 of Duran et al.).

Regarding claim 10, the combination further discloses the lawnmower according to claim 9, wherein, when the fan (137 of Duran et al.) operates, air entering the second chamber flows into the driver chamber portion before flowing into the motor chamber portion (see air flow shown in FIG.10A of Iida et al.).  

Regarding claim 11, the combination further discloses the lawnmower according to claim 9, wherein the driver chamber supports the motor driver (24 of Iida et al.) at a location on the blade axis such that the motor driver is located at an elevation from the top surface of the deck that is above the electric motor (22 of Iida et al.; see FIG.5 of Iida et al.).  

Regarding claim 12, the combination further discloses the lawnmower according to claim 1, wherein the first chamber (with reference to battery 43 of Iida et al.) is located between the front end of the housing and the blade axis, and the second chamber is located between the first chamber and the rear end of the housing (see annotated FIG.10A of Iida et al. above, under the rejection of claim 1).

Regarding claim 13, and referring to the rejection of claim 1 above, the combination of Iida et al. and Duran et al. discloses an electric lawnmower with convective cooling comprising: 
a deck (21a of Iida et al.); a blade (23); an electric motor (22); a battery pack (26 with 43-46); a motor driver (24); and
a convective cooling system (shown in FIG.10A of Iida et al.) including 
a housing including,
a base (25; see FIG.4) mounted on the top surface of the deck, the base has a top peripheral edge and at least one air outlet, wherein the motor (22), the battery pack (26), and the motor driver (24) are mounted in the base (see FIG.4), 
a top cover (27) having a front end and a rear end, the top cover abuts the top peripheral edge and extends above the battery pack, the motor driver, and the motor, as seen at the attachment points between the cover (27) and base (25) in Figure 5, 
at least one air inlet (opening where louver 47 is attached) located at the front end of the cover (27) and adjacent to the top surface of the deck, 
a filter (louver 47 with openings 47a which filters out objects bigger than openings 47a) mounted in the housing and in fluid communication with the at least one air inlet; and
a fan (137 of Duran et al.) mounted in the base (due to combination of Iida et al. and Duran) and configured to be driven by the electric motor (similar to teaching of Duran et al., see FIG.7 of Duran), and the housing configured such that, when the electric motor drives the fan, air enters the at least one air inlet at the front end of the top cover, flows through the filter (47), flows through the battery pack, flows along the motor driver, flows through the electric motor in a downward direction of the electric lawnmower that extends along the blade axis, and exits the housing through the at least one air outlet sequentially in this order (see FIG.10A of Iida et al. above).

Regarding claims 14-16, and 18, the combination of Iida et al. and Duran et al., further discloses the electric lawnmower according to claim 13, wherein the top cover (27) includes an inclined top surface/cover/wall (see FIG.5 of Iida et al.), according to claim 14;
first and second receptacle (see “1st/2nd chamber” in the attached FIG.10A under the rejection of claim 1 above), according to claim 15;
wherein the top cover terminates at a front edge (near tab between cover 27 and front end of base as shown in FIG.10A of Iida et al.), according to claim 16;
the top cover (27) includes a top wall and side walls (see FIG.1) abutting the deck (21) and covering the base (25), according to claim 18.

Regarding claim 20, the combination of Iida et al. and Duran et al. renders the following claimed method steps obvious since such would be the logical manner of using the combination: 
the method for cooling electrical components of a lawnmower that includes a deck (21a of Iida et al.), a blade (23) rotatably mounted in a cutting chamber (21) of the deck about a blade axis (of shaft 22a), an electric motor (22), a battery pack (26 with 43-45), a motor driver (24) in electrical communication with the motor and35PATENT APPLICATION the battery pack, and a housing (includes body portion 25a, cover member 27, and scroll portion 31 on cutter housing 12) that contains the motor driver, the battery pack, and the electric motor, where the motor driver is configured to convert power from the battery pack into output power and to supply the output power to the electric motor, the method comprising: 
Sequentially (see FIG.10A and FIGS.4-6 of Iida et al. above), 
causing air to enter a front end of the housing at a location that is adjacent to a top surface of the deck; 
directing the air entering the front end of the housing to flow into a first chamber; 
directing the air flowing in the first chamber to flow through the battery pack mounted in the first chamber; 
directing the air flowing through the battery pack to exit the first chamber at a location that is between and spaced away from the front end of the housing and the blade axis;
directing the air exiting from the first chamber to flow into the second chamber;
directing the air flowing in the second chamber to flow along the motor driver and then subsequently through the electric motor in a downward direction of the lawnmower that extends along the blade axis; and 
finally directing the air exiting the second chamber to exit the housing.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. and Duran et al., as applied to claim 1 above, and further in view of Uchimi et al. (US 2018/0146620 A1).
Regarding claim 2, the combination of Iida et al. and Duran et al. discloses the lawnmower according to claim 1, wherein the electric motor (22 of Iida et al.) is mounted on the deck, but the combination does not disclose the details of the electric motor.
Uchimi et al. teaches an electric motor for a lawnmower, the electric motor (8) includes an outer rotor (62) rotatably, and an inner stator (60) centered within the outer rotor (see FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric motor of Uchimi et al. for the electric motor of the combination as an alternate electric motor sufficient in driving a mower blade.  

Regarding claim 3, the combination of Iida et al., Duran et al., and Uchimi et al. discloses the lawnmower according to claim 2, wherein 30PATENT APPLICATIONAttorney Docket No. 3009-0358 the second chamber includes an inner peripheral surface, and the outer rotor is spaced away from the inner peripheral surface by a predetermined gap (see FIGS.5 and 10A of Iida et al.).  

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 10/05/2021, with respect to the objection and rejections of claim 20 are moot since the claim has been amended to remove the relevant limitation. 
Applicant's arguments on pages 15-18 of the Remarks filed 10/05/2021 have been fully considered but they are not persuasive with regards to the 103 rejection in view of Iida and Duran.  The teaching of Duran et al. has been clarified in claim 1, wherein Duran et al. is used to simply teach that it is old and well known in the lawnmower art to use a fan to create an air flow through the housing of a lawnmower in order to cool the electric components of the lawnmower and that the combination does not destroy the Iida et al. reference in that using a fan is merely an alternate way of creating the same cooling air flow through the motor housing of Iida et al.. As such, the combination of Iida and Duran does teach a fan that is mounted in a housing that also contains an electric motor and a batter pack.  
Applicant's arguments on pages 18-19, with regards to the chamber inlet and chamber outlet, wherein the chamber outlet is at an elevation that is higher than the chamber inlet, annotated FIGS.4-6 have been provided above to clarify the claimed air inlet and air outlet, with FIG.5 being reproduced below.  As shown in FIG.5, there are two air outlet that reads on the claimed chamber air outlet, one of which is unnumbered and the other of which is vent 25d.  
With regards to Applicant’s argument that air vent 25d intersects the blade axis, even though the blade axis extends through air outlet 25d, the front section of the outlet 25d located on the left side of the elastic fastening belt 45b, as shown in FIGS.5-6, is spaced away from the blade axis as claimed.  Nothing in the claim requires the whole outlet to be spaced away from the blade axis.  Furthermore, it is shown that the unnumbered opening also acts like a chamber air outlet / second chamber air inlet as shown in FIG.5 below. 


    PNG
    media_image2.png
    613
    1034
    media_image2.png
    Greyscale

With regards to Applicant’s Argument at the bottom half of page 19 to page 20 the Remarks, that neither air vents 25d and 25e receives air that enters by way of the louver openings 47a and instead enters via air vents 27a, as shown by arrows #2 and #3 in FIG.10, as mentioned in the rejection of 1 above, since there is no indication that a vacuum exists above the unnumbered opening and that air flows freely as shown in FIGS.10A and 10B below, nor is there an indication that a structure exists within the space above the unnumbered opening that could impede air flowing through this unnumbered opening or opening 25d, the images suggests that air must also flow through this unnumbered opening and/or opening 25d, even in small quantity.


    PNG
    media_image4.png
    578
    909
    media_image4.png
    Greyscale

ANNOTATED FIG.10A
Applicant’s arguments on pages 21-23 with respect to claim(s) 13-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Any arguments regarding the combination of Iida et al. and Duran et al. has already been addressed above and therefore will not be repeated.
Applicant’s arguments, see top of page 24, with respect to the rejection of claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn.  As mentioned above, claim 17 has been objected to for containing allowable subject matter.
On page 24 of the Remarks, Applicant argues that Uchimi does not remedy the deficiencies of the combination of Iida and Duran et al..  It is noted that Uchimi simply teaches the details of the claimed electric motor according to claims 2-3 and not the limitations required in claim 1, which is taught by Iida and Duran, either alone or as a combination.
Accordingly, it is believed that claims 1-16, 18, and 20 are properly rejected in view of Iida and Duran (and further in view of Uchimi) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671